

117 SRES 281 IS: Recognizing the 25th anniversary of the Foundation for the National Institutes of Health and its critical role in America’s biomedical research strategy by advancing biomedical research and the mission of the National Institutes of Health, the world’s premier biomedical research agency.
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 281IN THE SENATE OF THE UNITED STATESJune 22, 2021Mrs. Murray (for herself and Mr. Burr) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONRecognizing the 25th anniversary of the Foundation for the National Institutes of Health and its critical role in America’s biomedical research strategy by advancing biomedical research and the mission of the National Institutes of Health, the world’s premier biomedical research agency.Whereas Congress chartered the Foundation for the National Institutes of Health (referred to in this preamble as the FNIH) to support the mission of the National Institutes of Health (referred to in this preamble as the NIH), which is to advance research in pursuit of fundamental knowledge that will lead to better health outcomes for all;Whereas June 26, 2021, marks 25 years since FNIH commenced its work to improve health outcomes for the people of the United States by facilitating groundbreaking research and catalyzing innovation and discovery to answer the toughest scientific questions;Whereas FNIH is recognized by Congress, NIH, and the biomedical community as a model for aligning public and private partners around a common cause that advances breakthrough biomedical discoveries and improves the quality of people's lives;Whereas, among the hundreds of programs FNIH has facilitated, the Grand Challenges in Global Health partnership, founded in collaboration with the Bill & Melinda Gates Foundation, achieved scientific breakthroughs against deadly diseases in the world’s poorest countries and elevated the role of FNIH as a leader in building alliances for biomedical research;Whereas FNIH, NIH, and the Food and Drug Administration of the Department of Health and Human Services launched the Accelerating Medicines Partnership as a public-private collaboration to pursue new methods to develop diagnostics and treatments for Alzheimer’s disease, type 2 diabetes, autoimmune disorders, Parkinson’s disease, and schizophrenia;Whereas the FNIH created a new model for clinical trials through initiatives to fight breast cancer and lung cancer, continues to bring together partners to identify, develop, and qualify biomarkers to improve drug discovery and regulatory decision making, and recognizes and supports trailblazing researchers, some of whom have won other prestigious scientific prizes, including the Nobel Prize;Whereas FNIH supports caregivers of NIH Clinical Center patients through the Edmond J. Safra Family Lodge, a temporary residence for caregivers whose close presence helps to sustain patients who volunteer for NIH research that was constructed and is maintained by the FNIH on the NIH campus;Whereas FNIH answered NIH’s call to action to address the largest pandemic in a century by launching and coordinating the Accelerating COVID–19 Therapeutic Interventions and Vaccines (ACTIV) initiative in partnership with numerous government agencies, not-for-profit organizations, and biopharmaceutical companies to accelerate the most promising COVID–19 vaccines and treatments; and Whereas FNIH remains an indispensable institution to the biomedical research mission of the NIH and the people of the United States: Now, therefore, be it That the Senate—(1)celebrates the 25th anniversary of the Foundation for the National Institutes of Health and its critical role in advancing biomedical research and the mission of the National Institutes of Health, the world’s premier biomedical research agency;(2)applauds the Foundation for the National Institutes of Health for its leadership and ongoing efforts to advance human health outcomes through innovative public-private partnerships that achieve groundbreaking biomedical research results;(3)commends the Foundation for the National Institutes of Health for its efforts to address the COVID–19 pandemic through the Accelerating COVID–19 Therapeutic Interventions and Vaccines initiative and accelerate the development of the most promising treatments and vaccines for COVID–19; and(4)reiterates that the Foundation for the National Institutes of Health, in partnership with the National Institutes of Health, is a vital and essential component of biomedical research strategy of the United States. 